[Cite as Aurora v. Boehm, 2019-Ohio-3440.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                   PORTAGE COUNTY, OHIO


STATE OF OHIO, CITY OF AURORA,                 :        OPINION

                 Plaintiff-Appellee,           :
                                                        CASE NO. 2018-P-0103
        - vs -                                 :

SIEGFRIED BOEHM,                               :

                 Defendant-Appellant.          :


Criminal Appeal from the Portage County Municipal Court, Kent Division, Case No.
2018 CRB 01312 K.

Judgment: Affirmed.


Dean E. DePiero, City of Aurora Law Director, 130 South Chillicothe Road, Aurora, OH
44202, and Richard D. Summers, McDonald Hopkins LLC, 600 Superior Avenue, East,
Suite 2100, Cleveland, OH 44114 (For Plaintiff-Appellee).

Michela J. Huth, P.O. Box 17, Bolivar, OH 44612 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Siegfried Boehm, appeals from his conviction for

failure to control a vicious dog in the Portage County Municipal Court, Kent Division.

The issues to be determined by this court are whether the complaint is defective when it

does not include specific factual details about the crime committed and whether

arguments raising constitutional issues for the first time on appeal after the entry of a no

contest plea are properly addressed by this court. For the following reasons, we affirm

the judgment of the lower court.
        {¶2}    On September 13, 2018, Boehm was issued a summons/complaint which

charged that he committed a Vicious Dog violation, a first degree misdemeanor, in

violation of Aurora Codified Ordinance 618.15(b)(2)(A).

        {¶3}    On November 13, 2018, a change of plea hearing was held, at which

Boehm entered a plea of no contest to the offense as charged.1 He was ordered to pay

a fine of $250, serve a suspended sentence of ten days in jail, and pay restitution in the

amount of $884.03.

        {¶4}    Boehm timely appeals and raises the following assignments of error:

        {¶5}    “[1.] The Criminal Complaint fails to comply with Ohio Rules of Criminal

Procedure, Rule 3.

        {¶6}    “[2.] Ohio Revised Code §955.11 constitutionally preempts City of Aurora

Ordinance 618.15.

        {¶7}    “[3.] City of Aurora Ordinance 618.15 is unconstitutional on its face.”

        {¶8}    As an initial matter, the State argues that Boehm failed to comply with the

time requirement to file his brief within 15 days as required for an accelerated appeal

pursuant to Loc.App.R. 11.1, and that the failure to follow the briefing schedule “may

result in a dismissal of the appeal sua sponte and without notice.” Boehm’s brief, due to

be filed February 6, 2019, was filed on February 13. While this court can dismiss the

matter, since it has been fully briefed, the State did not object or move to dismiss at the

time Boehm’s brief was filed, and we discern no prejudice to the State resulting from

this brief delay, we decline to do so.



1. There is nothing present in the record before us that discusses the facts giving rise to the conviction.
While the State includes a statement of facts which summarizes that Boehm’s dog was loose and
attacked a dog owned by a Mr. Vishnevsky, this information is not present anywhere in the complete
record filed before this court. The transcript of the plea hearing does not contain a statement of the facts.


                                                     2
       {¶9}   In his first assignment of error, Boehm argues that the charging document,

the citation/complaint, does not comply with the requirements of Crim.R. 3. Specifically,

he contends that it did not meet the requirement to include “the essential elements of

the offense charged,” as the complaint did not specify the definition of “vicious dog” or

set forth facts that Boehm’s dog had killed or injured an animal or person.

       {¶10} When a defendant enters a plea of guilty or no contest, he can raise only

limited errors on appeal and is “precluded from asserting any defect in his indictment,”

including errors such as the failure to state the sections of the statute under which he

was indicted. State v. Gotel, 11th Dist. Lake No. 2009-L-051, 2009-Ohio-6516, ¶ 26;

State v. Dudas, 11th Dist. Lake Nos. 2008-L-109 and 2008-L-110, 2009-Ohio-1001, ¶

37; State v. Mason, 9th Dist. Summit No. 27715, 2016-Ohio-7081, ¶ 30.               Boehm

emphasizes, however, that this court has also found the failure to file a valid complaint

is a jurisdictional defect that cannot be waived. This court has held that “[u]nder Ohio

law, the state’s submission of a valid criminal complaint is a necessary prerequisite for

invoking the subject matter jurisdiction of a trial court * * * and [i]f the state files an

invalid complaint, there exists a jurisdictional defect which cannot be waived by the

criminal defendant.” (Citation omitted). State v. Davies, 11th Dist. Ashtabula No. 2012-

A-0034, 2013-Ohio-436, ¶ 12; Ashtabula v. Jones, 11th Dist. Ashtabula No. 2016-A-

0053, 2017-Ohio-1103, ¶ 45; State v. Bretz, 11th Dist. Portage No. 92-P-0008, 1993 WL
334249, *1 (Aug. 27, 1993). It is worth noting that each of those cases addressed the

issue of whether the complaint was properly attested to and made under oath, since

“[t]he failure to present a properly sworn affidavit is a jurisdictional issue and therefore

cannot be waived,” a concern not raised in the present matter. Bretz at *1.




                                             3
        {¶11} Even presuming this issue was not waived below, we find it lacks merit. It

is widely acknowledged that “[t]he primary purpose of the charging instrument in a

criminal prosecution is to inform the accused of the nature of the offense with which he

or she is charged.” Ashtabula at ¶ 45, citing Akron v. Holland Oil Co., 146 Ohio App. 3d
298, 302-303, 765 N.E.2d 979 (9th Dist.2001). For a criminal complaint to be valid, it

must contain “‘a written statement of the essential facts constituting the offense

charged[,]’” which “‘may be in the words of the applicable section of the statute, * * * or

in words sufficient to give the defendant notice of all the elements of the offense with

which the defendant is charged.’” State v. Jones, 2016-Ohio-6987, 72 N.E.3d 63, ¶ 18

(11th Dist.), citing Crim.R. 3 and Crim.R. 7(B).                 “Crim.R. 3 does not require the

complaint to track the language of the statute.” Id.

        {¶12} Here, the complaint stated the statute number and section of the offense

committed, the location and time of the offense, and included the language of the

statute. It stated: “No keeper, owner, or harborer of a dangerous or vicious dog shall fail

to: (2) While that dog is off the premises of the owner, keep it on a chain-link leash or

tether that is not more than six feet in length and (A) Keep that dog in a locked pen

which has a top.” This language is comparable to that contained in the ordinance under

which he was charged, Aurora Codified Ordinance 618.15(b)(2)(A).2

        {¶13} This set of facts is similar to Jones, where this court found a

citation/complaint which stated the date, time, location, statute number, and language

from the child endangering statute (“defendant did create a risk of physical harm to a

child under 18 years of age”), contained a statement of essential facts sufficient to


2. The statute provides alternate means for containing the dog in addition to “A.”, such as having the
leash controlled by a person of suitable age or muzzling the dog, which are not included in the complaint.


                                                    4
constitute a valid charging instrument. Jones, 2016-Ohio-6987, ¶ 11-13. Here, the

complaint included the facts constituting the offense “in the words of the applicable

section of the statute” by informing Boehm when and where the offense occurred and

the elements that the dog is vicious, was off the premises of the owner, and was not

properly contained/restrained.

        {¶14} Boehm cites to no authority for the proposition that it was necessary to

define the term “vicious” dog. He was on notice that there was a claim his dog was

such an animal. While he argues that facts of what constituted designating his dog

“vicious” should have been stated, this is a factual issue that could have been proven at

trial. Under his argument, any term or element within a statute that is a defined term

would have to be explained and defined in a complaint, a proposition which he cites no

authority to support. He also cites no authority for his contention that the dog should

have been named and his conduct described.3

        {¶15} The first assignment of error is without merit.

        {¶16} In his second assignment of error, Boehm argues that R.C. 955.11

constitutionally preempts Aurora Codified Ordinance 618.15 as the state statute does

not designate a dog as “vicious” for injuring or killing another dog or domestic animal

while the Aurora Ordinance does. In his third assignment of error, Boehm argues that

Aurora Ordinance 618.15 violates the right to due process because it sets forth

requirements for owners of vicious dogs resulting in penalties but does not provide

notice and opportunity to be heard on the classification of a vicious dog.


3. The State also argues that there are additional facts contained in a “statement of facts” on the back of
the complaint to further demonstrate the elements of the offense, including that the Aurora Police Chief
declared the dog “vicious.” However, an original copy of the complaint contained in the record does not
have any writing on the back. From the record filed by the clerk, we see no indication of any other
documents that were before the lower court containing this information.


                                                    5
      {¶17} Boehm entered a plea of no contest to the vicious dog offense and did not

raise any constitutional violations in the lower court. As addressed above, in cases

where a defendant has entered a plea of guilty or no contest, he has a limited right to

appeal and may contest only jurisdiction, the knowing and voluntary entry of the plea

under Crim.R. 11 and, in the case of a no contest plea, pretrial motions such as a ruling

on a motion to suppress. State v. McCarty, 11th Dist. Portage No. 2015-P-0064, 2016-

Ohio-4734, ¶ 30; Strongsville v. Petronzio, 8th Dist. Cuyahoga No. 102345, 2016-Ohio-

101, ¶ 7.

      {¶18} Furthermore, it has been held that the “[f]ailure to raise at the trial court

level the issue of the constitutionality of a statute or its application, which issue is

apparent at the time of trial, constitutes a waiver of such issue and a deviation from this

state’s orderly procedure, and therefore need not be heard for the first time on appeal.”

State v. Awan, 22 Ohio St. 3d 120, 489 N.E.2d 277 (1986), syllabus. While the waiver

doctrine set forth in Awan is discretionary, this discretion is exercised only “in specific

cases of plain error or where rights and interests involved may warrant it.” State v.

Boczar, 11th Dist. Ashtabula No. 2004-A-0063, 2005-Ohio-6910, ¶ 30; In re M.D., 38
Ohio St. 3d 149, 151, 527 N.E.2d 286 (1988).

      {¶19} This court has frequently exercised its discretion in declining to address

alleged constitutional issues that were not properly raised in the lower court. State v.

Noling, 11th Dist. Portage No. 2011-P-0018, 2014-Ohio-1339, ¶ 21 (appellant waived

the argument that a statute was unconstitutional by failing to raise it below); State v.

Burns, 2015-Ohio-5336, 44 N.E.3d 363, ¶ 43 (11th Dist.) (declining to address a

separation of powers doctrine argument that was not raised in the lower court); State v.




                                            6
Duncan, 11th Dist. Lake No. 2004-L-065, 2005-Ohio-7061, ¶ 15, fn. 1. We find no

grounds in the present matter to warrant addressing the alleged constitutional violations

raised by Boehm for the first time on appeal after his entry of a no contest plea in which

he admitted to the truth of the facts alleged in the complaint.

       {¶20} The second and third assignments of error are without merit.

       {¶21} For the foregoing reasons, the judgment convicting Boehm for his failure

to control a vicious dog in the Portage County Municipal Court, Kent Division, is

affirmed. Costs to be taxed against appellant.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             7